Citation Nr: 1023064	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disability, to include as due 
to herbicide exposure, has been received.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from April 1972 to 
July 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO declined 
to reopen claims for service connection for PTSD and for a 
low back disability and denied service connection for a skin 
disability.  The Veteran filed a notice of disagreement (NOD) 
in January 2005, and the RO issued a statement of the case 
(SOC) in September 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.  

The Board notes that, in the December 2004 rating decision, 
the RO addressed the claim for service connection for a skin 
disability on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first 
decide whether new and material evidence to reopen the claim 
has been received, the Board has recharacterized the issue as 
set forth on the title page.

In December 2007, the Board reopened the claims for service 
connection for PTSD and for a low back disability and 
remanded each of these claims, as well as the petition to 
reopen the claim for service connection for a skin 
disability, to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in a March 2010 
supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  

The Board's decision on the matters of the petition to reopen 
the claim for service connection for a skin disability and 
the claim for service connection for a low back disability is 
set forth below.  The claim for service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the AMC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  In March 2002, the RO denied the Veteran's petition to 
reopen a claim for service connection for a skin disability; 
although notified of the denial, the Veteran did not initiate 
an appeal.

3.  No new evidence associated with the claims file since the 
March 2002 RO decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin disability or raises a 
reasonable possibility of substantiating the claim.

4.  Although the Veteran complained of low back pain 
following a motor vehicle accident (MVA) during service, no 
objective findings of a low back disability were shown during 
service or for many years thereafter, and the only competent, 
probative opinion on the question of whether there exists a 
medical nexus between current low back disability and the 
Veteran's military service weighs against the claim.


CONCLUSIONS OF LAW

1.  The March 2002 decision in which the RO denied the 
Veteran's petition to reopen a claim for service connection 
for a skin disability is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's March 2002 denial is 
not new and material, the criteria for reopening the claim 
for service connection for a skin disability, to include as 
due to herbicide exposure, are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for low back 
disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2004 pre-rating letter and January 
2008 and December 2009 post-rating letters provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

Post-rating, the January 2008 and December 2009 letters 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the letters, the 
March 2010 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the January 2008 and December 2009 notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the request to reopen the claim for service 
connection for a skin disability, the January 2008 post-
rating letter notified the Veteran that new and material 
evidence was required to reopen the claim. The letter 
notified him that, in order to be considered new and 
material, the evidence must pertain to the reason the claim 
was previously denied, must raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  The letter informed him that his claim has 
been previously denied because he did not respond to a June 
2001 letter and that the new and material evidence must 
"relate to this fact."  The Board notes that this claim was 
denied in March 2002 because the Veteran had not submitted 
new and material evidence.  The claim was originally denied 
in a December 1996 RO rating decision because there was no 
evidence of a skin disability in service nor was there any 
evidence of a skin disability related to herbicide exposure.  
The Board points out that the January 2008 did not clearly 
notify the Veteran of the reasons why his claim was denied 
and did not fully comply with the Kent notice requirements.

Notwithstanding any notice deficiencies related to Kent, the 
claims file reflects that the Veteran and his representative 
had actual knowledge of the information and evidence 
necessary to reopen the claim for service connection for a 
skin disability, to include as due to herbicide exposure.  In 
this regard, in the February 2004 informal claim, the Veteran 
argued that Agent Orange caused his skin rash.  Moreover, in 
a July 2007 Appellant's Brief, the Veteran's representative 
argued that the Veteran had been treated for a skin rash 
during service and that this disability was related to Agent 
Orange.  In the May 2010 Appellant's Post-Remand Brief, the 
Veteran's representative cited relevant statute, regulation 
and case law to support the petition to reopen.  Given this, 
the Board finds that any error in notice regarding the 
petition to reopen is harmless because actual knowledge of 
what the evidence must show to reopen the claim is shown.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(holding that where the appellant demonstrates awareness of 
the information and evidence necessary to establish 
entitlement to his claim, the appellant was not prejudiced by 
VA's failure to satisfy the duty to notify prior to the 
initial adjudication).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, private medical records, and the report of 
a December 2009 VA examination.  Also of record and 
considered in connection with the appeal are the Veteran's 
military personnel records, and various written statements 
provided by the Veteran and by his father and representative, 
on his behalf.  

The Board also finds that no further RO action on these 
matters, prior to appellate consideration, is warranted.  In 
this regard, pursuant to the Board's December 2009 remand, 
the RO/AMC requested records from the Social Security 
Administration (SSA); however, in April 2008, the SSA 
notified VA that it did not have any records for the Veteran.  
The RO/AMC also requested that the Veteran provide 
authorizations to obtain private medical records from Dr. 
Retta, Forest Health Center and Brooklyn-Staten Island 
Hospital, but the Veteran did not respond.  Although the 
Veteran provided an authorization for Longwood Medical Center 
and the RO/AMC made three attempts to obtain these records, 
no response was received and the Veteran was informed of this 
fact.  Finally, the Board notes that the December 2009 remand 
instructed the RO/AMC to obtain VA treatment records dated in 
1983 and 1995.  The RO/AMC requested any and all records from 
VA facilities and received records dated from February 2000 
to June 2008.  Hence, no further action is required with 
respect to these records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran asserts that his skin disability is related to 
Agent Orange exposure during service.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§3.307(a)(6)(iii).

As regards skin disability, if a veteran was exposed to an 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
if there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

A.	Petition to Reopen 

In this case, the Veteran's claim for service connection for 
a skin disability was originally denied in a December 1996 RO 
rating decision.  

In April 2000, the Veteran filed a petition to reopen the 
previously denied claim.  In a June 2001 letter, the RO 
requested that he submit new and material evidence to reopen 
the claim, and the Veteran failed to respond.  The RO denied 
the Veteran's petition to reopen and notified him of the 
denial in a March 2002 letter.  The Veteran was notified of 
his appellate rights, but did not initiate an appeal of the 
decision.  As such, the RO's March 2002 decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for 
service connection in February 2003.  For petitions to reopen 
filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim for service 
connection for a skin disability is the RO's March 2002 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In a December 1996 rating decision, the RO denied the 
Veteran's claim for service connection for a skin disability 
because there was no evidence of any complaints or treatment 
for a skin disability during service.  The RO also denied 
service connection for exposure to Agent Orange because there 
was no evidence that the Veteran had been diagnosed with a 
disability associated with Agent Orange.  

In March 2002, the RO denied the Veteran's petition to reopen 
the claim for service connection for a skin disability 
because new and material evidence had not been received.  

The evidence of record at the time of the March 2002 RO 
decision included the Veteran's STRs, VA treatment records, 
and the reports of August 1982, October 1996, and July 2000 
VA examinations.  The Veteran's STRs were unremarkable for 
any treatment or complaints related to a skin disability.  
Post-service, the report of an August 1982 VA examination 
revealed that the Veteran had no skin lesions on the penis 
(as claimed by the Veteran) or on any other parts of the 
body.  The report of an October 1996 VA examination reflected 
that he had chronic folliculitis on his lower extremities.  
The report of a July 2000 VA examination reflected that the 
Veteran had prurigo nodularis and chronic folliculitis on his 
arms and legs.  

The evidence received since the March 2002 RO decision 
includes VA and private treatment records.  VA treatment 
records dated from February 2000 to June 2008 reflect 
treatment for prurigo nodularis and an epidermal cyst on the 
left elbow.  Private medical records dated from February 2002 
to December 2009 reflect treatment for chronic itchy skin, 
diagnosed as neurotic dermatitis/pruritis, chronic pruritis, 
and tinea cruris.  

As the above-described evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  
However, this evidence is not "material" to the claim for 
service connection for a skin disability because it does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim. that he has a current skin disability 
related to herbicide exposure.  

In addition to the objective evidence discussed above, the 
record includes statements provided by the Veteran and by his 
representative, on his behalf; however, this evidence is 
cumulative of statements previously submitted and thus does 
not serve to provide a basis to reopen the claim at issue.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
skin disability are not met, and the RO's March 2002 denial 
remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Service Connection for a Low Back Disability

The Veteran contends that his current low back disability is 
the result of a MVA that occurred during his military 
service.

The Veteran's STRs reflect that he was admitted to the U.S. 
Naval Hospital in March 1973 with complaints of low back and 
left hip pain.  The Veteran reported that he had been struck 
by a car the previous month while on leave in St. Thomas.  It 
was noted that he was seen immediately after the injury and 
that no severe injury was sustained.  On physical examination 
he walked with a limp favoring his left hip and he had 
tenderness over the lumbar spine.  An X-ray revealed no 
apparent fractures or dislocations.  

The Veteran was referred for an orthopedic consultation in 
April 1973.  The physician noted that the Veteran was 
"normal", but, as observed, that he walked with a fairly 
constant limp of variable degree and that he had subjective 
complaints of localized tenderness in the midline at the L5-
S1 level.  The physician noted that the Veteran's sitting 
positions and general activity were inconsistent with the 
degree of his reported symptoms.  He was apparently referred 
to another examiner to determine whether any real pain 
existed or whether he was malingering.  The examiner opined 
that this was difficult to determine but that the alleged 
pain did not seem to cause discomfort during the interview.  

The Veteran was discharged from the U.S. Naval Hospital in 
April 1973.  The narrative summary notes that lumbar spine 
and pelvic films were taken and that they showed no 
pathology.  The Veteran continued to complain of back pain 
and was put on bed rest.  A psychiatric evaluation was 
obtained, and it was the opinion of the consultant that the 
Veteran's retention in service was probably not warranted on 
the grounds of inadaptability.  He was discharged to duty 
with the recommendation of administrative separation.  The 
diagnoses were lumbar contusion, secondary syphilis, and 
inadaptable personality.  

The report of the July 1973 discharge examination reflects 
that the Veteran's spine was normal.  

Post-service, the report of an August 1982 VA examination 
reflects that the Veteran had tenderness in the lumbosacral 
area.  The diagnosis was arthralgia (i.e., pain).  On 
November 1982 VA examination, there were no objective 
physical signs of back pain and on neurological examination, 
there was no pathology secondary to the back.

The report of an October 1996 VA examination reflects that 
the Veteran complained of low back pain since the February 
1973 MVA.  On objective examination, there were mild spasms 
of the paralumbar muscles and the CT scan was unremarkable.  
The diagnosis was chronic low back syndrome.  The report of 
the neurological examination reflects that he was diagnosed 
with lumbosacral sprain - non disabling and paraspinal 
tenderness.

A July 2002 magnetic resonance imagining (MRI) from the 
Bronx-Lebanon Hospital Center reflects that the Veteran had 
degenerative changes at the L2-L3 level.  

The report of an April 2003 VA examination reflects that the 
Veteran was diagnosed with "lumbar strain service connected 
by history".  The examiner diagnosed chronic low back pain 
syndrome with mild degenerative disc disease (DDD) at the L2-
L3 level. 

VA treatment records dated from February 2000 to June 2008 
reflect that the Veteran was treated for complaints of low 
back pain and paraspinal tenderness.  A March 2000 CT scan 
was unremarkable and June 2003 and July 2007 X-rays were of 
the lumbar spine were normal.  However, an April MRI showed 
mild DDD at the L2-L3 level without stenosis or neural 
foramina narrowing, and an August 2007 MRI showed multilevel 
mild degenerative changes and mild bilateral neural foramina 
impingement at the L4-L5 and L5-S1 levels.  

An October 2005 record from Dr. Belotte, a private physician, 
notes that the Veteran had lumbar disc disease with 
radiculopathy, specifically, L2-L3 disc disease.  

Private treatment records from Urban Health Plan, Inc. dated 
from February 2002 to December 2009 reflect that the Veteran 
was treated for complaints of low back pain.  In March 2002, 
it was noted that the Veteran had lumbar disc disease with 
radiculopathy.  

The report of the December 2009 VA examination reflects that 
the Veteran was diagnosed with lumbar spine radiculopathy and 
spondylosis with bilateral foraminal impingement.  The 
examiner opined that, based on the Veteran's history and 
assertions, that the Veteran's low back disability was "less 
likely than not" service-connected.  

In this case, the Veteran reported low back pain following a 
MVA during service, however, there were no objective findings 
of pathology and his April 1973 discharge examination 
reflects that his spine was normal.  Post-service records 
note continued complaints of low back pain and diagnoses of 
low back syndrome and arthralgia but without any objective 
findings of pathology.  The earliest objective medical 
evidence of low back disability is the diagnosis of a 
lumbosacral sprain in December 1996  - 23 years after the 
Veteran's service.  The Board notes that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion evidence to 
address the etiology of the Veteran's current low back 
disability weighs against the claim.  In this regard, the 
December 2009 VA examiner opined that the Veteran's low back 
disability was less likely than not related to service, to 
include the 1973 MVA.  The Board finds that this opinion, 
based on an examination and review of the claims file, and 
supported by stated rationale, is probative of the medical 
nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Significantly, neither the Veteran nor his 
representative has presented and/or identified any contrary 
medical opinion, i.e., one that, in fact, supports the claim.  

As regards any direct assertions by the Veteran or his 
representative that the Veteran's current low back disability 
is related to service, the Board finds that such assertions 
provide no basis for allowance of the claim.  As indicated 
above, the claim turns on the question of medical etiology of 
the disability for which service connection is sought-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a skin 
disability, to include as due to herbicide exposure, is 
denied.

Service connection for a low back disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for psychiatric 
disability, to include PTSD, is warranted.

The Veteran asserts that his current psychiatric disability 
was incurred during service, or, alternatively, is a result 
of stress or trauma he sustained during service.  
Specifically, the Veteran alleges that he was subjected to 
general harassment and unfair treatment during his military 
service.  He has stated that he was subjected to racism and 
beatings.  He has also alleged that he was wrongfully accused 
of murder and that the military police beat him and 
interrogated him for days straight without sleep.  

The Veteran's STRs are unremarkable for a psychiatric 
disability during service; however, it was recommended that 
he be administratively discharged due to inadaptability.  
Post-service records reflect a diagnosis of paranoid 
schizophrenia in June 2000.  Subsequent VA records noted a 
history of schizophrenia and PTSD.   A March 2007 private 
treatment record notes a diagnosis of major depression, 
recurrent psychotic.  An August 2007 VA treatment record 
notes that the Veteran met the criteria for PTSD and 
dysthymia.  In January 2008, he was diagnosed with PTSD, 
dysthymia, psychosis not otherwise specified (NOS), and 
schizotypal personality disorder.  The report of the October 
2009 VA examination reflects that the Veteran met the 
criteria for diagnoses of PTSD and major depressive disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for 
service connection for PTSD, as described above, the record 
includes many psychiatric diagnoses.  Thus, consistent with 
Clemons, the record also raises the matter of service 
connection for psychiatric disability other than PTSD.  To 
avoid any prejudice to the Veteran, a remand for RO 
consideration of this matter, in the first instance, is 
warranted.

As regards PTSD, a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, in the December 2007 remand, the Board 
instructed the RO to arrange for the Veteran to undergo VA 
examination by a psychiatrist.  As noted above, the Veteran 
alleges that he was assaulted and beaten on several occasions 
during service.  The examiner was requested to provide an 
opinion, based on a review of all records indicating any 
change in behavior or performance, as to whether the alleged 
assault occurred.  If the examiner determined that the 
alleged in-service stressful event occurred, the examiner was 
asked to make a determination as to whether the Veteran has 
PTSD as a result of that event.  

The Veteran underwent a VA psychiatric examination in October 
2009.  The examiner opined that the Veteran met the criteria 
for PTSD and major depressive disorder, but did not provide 
an opinion as to whether the alleged stressful event actually 
occurred or whether the Veteran's current psychiatric 
disabilities were related to that event.  Hence, remand, 
consistent with Stegall, is warranted. 

Therefore, the RO should arrange for further claims file 
review by the examiner who conducted the October 2009 VA 
examination to obtain a supplemental opinion, with supportive 
rationale based upon consideration of the claims file.  The 
RO should arrange for the Veteran to undergo further 
psychiatric examination only if the October 2009 VA examiner 
is unavailable or the requested opinion cannot be provided 
without an examination of the Veteran.

Prior to arranging for a supplemental opinion or further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Bronx 
VA Medical Center (VAMC) dated through June 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for psychiatric disability from the Bronx VAMC 
since June 2008, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development (to include scheduling the 
Veteran for further VA examination, if needed) or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the Bronx 
VAMC all records of evaluation and/or 
treatment for the Veteran's psychiatric 
disability since June 2008.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for psychiatric 
disability, to include PTSD.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for further 
claims file review by the psychiatrist that 
conducted the October 2009 VA examination 
to obtain a supplemental opinion.

In reviewing the Veteran's claims file, the 
examiner should identify and examine all 
records, including service personnel 
records, indicating any change in behavior 
or performance subsequent to the claimed 
assault alleged by the Veteran to have 
occurred during active service, and offer 
an opinion as to the clinical significance, 
if any, of such evidenced changes.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that any in-service stressful 
experience described by the Veteran 
occurred.

If the examiner determines that any claimed 
in-service stressful event occurred, he or 
she should make a determination as to 
whether the Veteran has PTSD or other 
chronic psychiatric codition as a result of 
the stressor event.  The examiner is 
instructed that only the specifically 
corroborated in-service stressful event may 
be considered for the purpose of 
determining whether exposure to such an in-
service event has resulted in PTSD.

If the October 2009 VA examiner is 
unavailable or the requested opinion cannot 
be provided without an examination of the 
Veteran, the RO should arrange for the 
Veteran to undergo a VA psychiatric 
examination, by an appropriate physician at 
a VA medical facility, to obtain the above-
requested opinion.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to a 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claim for service connection for 
psychiatric disability, to include PTSD, 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


